Citation Nr: 0703448	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Baltimore, 
Maryland.

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board in 
September 2005.  The transcript of that proceeding is of 
record.  

Unfortunately, further development of the evidence is 
required concerning the veteran's claim for service 
connection.  So, for the reasons discussed below, this claim 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that he injured his right knee in 
service in Vietnam, and was awarded a Purple Heart for the 
injury.  His Department of Defense (DD) Form 214 confirms 
that the veteran was awarded the Purple Heart, as well as a 
Combat Infantryman Badge, and that he served in Vietnam.  
However, a preliminary review of the record on appeal 
indicates that not all of the veteran's service personnel 
records and service medical records are on file.  Although 
the RO has obtained a copy of the veteran's DD Form 214 and a 
copy of his separation examination report, no additional 
records related to his military service are of record.  It 
appears that the RO attempted to obtain the veteran's service 
medical records in 1969 and 1970 from the U.S. Army 
Administration Center in St. Louis, Missouri, but that they 
were not available.  In February 1971, a request was made in 
order to obtain the veteran's service personnel records, 
morning reports, or any other relevant records pertaining to 
his active military service from "Co B 2nd Bn 35th Inf."  
However, no information as to the status of such records 
request is noted in the claims file.  The Board notes that 
during the 1960's, it was standard practice for military 
medical facilities to maintain separate clinical records for 
inpatient treatment.  These records were independent from, 
and not filed with, the individual military records, but were 
ultimately retired to the National Personnel Records Center.  
The record does not reflect that VA has since made a 
"reasonable effort" to obtain additional service personnel 
and medical records from the National Personnel Records 
Center (NPRC) or other sources.  (In March 2003, VA requested 
only verification of the dates of the veteran's Vietnam 
service.)  Such records could be used to confirm the 
circumstances surrounding the award of a Purple Heart and 
Combat Infantryman Badge to the veteran, as these medals are 
indicative of involvement in combat during his service.  See 
38 U.S.C.A. § 1154(b).  If the RO did make a reasonable 
effort to obtain these records, but they were not available, 
there is nothing in the claims file confirming these records 
do not exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b).  

Furthermore, at his hearing in September 2005 before the 
undersigned VLJ, the veteran reported that he was scheduled 
for an evaluation of his right knee by a VA medical provider 
in October 2005.  (Transcript at page 24.)  The evaluation 
report is not of record.  As VA has a duty to request all 
available and relevant records from Federal agencies, 
including VA medical records, a search must be made for any 
additional VA medical records that might be available for 
consideration in this appeal.  38 C.F.R. § 3.159(c)(2), 
(c)(3) (2006).  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (because VA is deemed to have constructive knowledge 
of all VA records, such records are considered evidence of 
record at the time a decision is made); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").
 
Additionally, a medical opinion is needed to determine 
whether the veteran's right knee disorder is related to his 
service in the military.  38 U.S.C.A. § 5103A(d)(1).  He was 
diagnosed with degenerative arthritis of the right knee at 
his May 2003 VA examination and December 2005 VA radiology 
reports show that the veteran has degenerative changes of the 
knee.  The May 2003 VA examiner did not indicate whether the 
veteran's degenerative arthritis of the right knee is related 
to his active military service.  Likewise, a January 2006 VA 
treatment note stated that the veteran had degenerative joint 
disease of the right knee, questionable as to whether it was 
related to a prior shrapnel injury.  However, neither of the 
aforementioned medical providers appears to have reviewed the 
veteran's claims file or obtained a full history of the 
veteran's occupational and recreational pursuits prior to and 
following his military service.  

On March 3, 2006, during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

While the Board acknowledges that the veteran was apprised as 
to the first three elements of a service connection claim in 
a November 2002 letter, he has not been informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
nor has he received an explanation as to the type of evidence 
necessary to establish both a disability rating and an 
effective date.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  Therefore, 
the Board finds that the claim must be remanded for 
compliance with the VCAA and recent case law.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
reopened claim on appeal for service 
connection for a right knee disorder, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.  Request the veteran's complete 
service medical and service personnel 
records from NPRC, and any other 
appropriate federal agency, as indicated.  
If no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of this.
 
3.  Obtain complete records of the 
veteran's treatment at the VAMC in 
Washington, DC from October 2005 to the 
present that are not already of record.  
If these records are unavailable, simply 
do not exist, or further attempts to 
obtain them would be futile, document 
this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

4.  Schedule the veteran for another VA 
examination to determine the nature, 
severity, and etiology of his right knee 
disorder, including whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) related to his 
service in the military.  

To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
veteran's pertinent medical history, 
including a copy of this remand, the 
veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation and 
should include a copy of any radiology 
report confirming x-ray findings. The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

5.  Thereafter, the RO should consider 
all additional evidence received since 
issuance of a statement of the case in 
March 2005, and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


